Citation Nr: 0946516	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  08-19 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for left upper 
extremity peripheral neuropathy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel

INTRODUCTION

The appellant has verified active service from October 1968 
to November 1977.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.

After a review of the claim file, the Board finds that 
additional development is required in the present claim.

The appellant has alleged in a February 2009 statement that 
he had continuous service from 1950 until retirement in 1977.  
A review of the file shows that the RO has accepted the 
appellant's service from October 1968 to November 1977.  
However, a review of the claim file reveals a separation 
report noting service from November 1942 to December 1945 and 
a DD-214 showing service from October 1950 to October 1951.  
In addition, the appellant has submitted three additional 
uncertified DD-214's showing service from October 1951 to 
January 1958, from January 1958 to January 1964, and from 
January 1964 to October 1968.  The RO has not verified the 
appellant's service.  

As noted, the RO has not attempted to verify all periods of 
service.  While the appellant has submitted copies of DD-
214's these are not original copies nor are they certified as 
original copies therefore they do not meet the required 
standards under 38 C.F.R. § 3.203.  Therefore, the RO should 
verify all periods of active service.

A review of the claim file shows that service treatment 
records from 1942-1945 and from 1952-1977 have been 
associated with the claims file.  However, as noted above, 
the file contains a DD 214 showing service form October 1950 
to October 1951.  No service treatment records from that 
period of service have been associated with the claim file.  
These records must be obtained and associated with the claim 
file.  While the RO requested service treatment records to be 
obtained, the dates of service specified were October 1968 to 
November 1977.  The Board cannot be sure that all available 
service treatment records have been associated with the claim 
file.  

In this case, the appellant is seeking service connection for 
hypertension, tinnitus and upper extremity peripheral 
neuropathy.

The Board notes that the appellant was afforded VA 
examinations in August 2007 for tinnitus, hypertension and 
sinusitis.  The claims file was not reviewed.  Moreover, 
regarding the upper peripheral neuropathy, the examiner 
provided an opinion which only stated that the numbness along 
the length of the appellant's left arm was is intermittent 
and that the symptoms were not suggestive of diabetic 
peripheral neuropathy.  He thus concluded it was less likely 
than not due to diabetes.  However, he provided no rationale 
for his opinion, necessitating a new examination.  Given the 
absence of the claims file, another opinion as to the 
hypertension claim is also warranted.

Regarding the tinnitus, the examination report noted that the 
appellant had denied any tinnitus.  However, in his June 2008 
statement substantive appeal, the appellant claimed that he 
had not denied tinnitus at the time of the examination.  
Moreover, in his December 2007 notice of disagreement he 
stated that he had tinnitus since service but was not aware 
that the ringing he heard was not normal and not heard by 
other people.  Considering that the claims file was not 
available for review by the examiner and the appellant's 
claim that he indeed has tinnitus and has had tinnitus since 
service, the Board will request that a new audiological 
examination be conducted.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should attempt to verify all 
periods of service, include a period 
from November 1942 to December 1945, 
and from October 1950.  If any 
additional service is verified, the RO 
should attempt to locate any associated 
service treatment records not already 
on file and add them to the record.  If 
service is confirmed from October 1950 
to October 1951, the RO should 
specifically request any service 
treatment records from that time frame 
and associate them with the claim file.  

2.	After the above development has been 
completed:

(a) Schedule a VA examination to 
determine if the appellant has 
neuropathy, left upper extremity, and, 
if so, whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that any present 
disability was caused by service and/or 
caused or aggravated by the appellant's 
service connected diabetes mellitus, 
type 2.

(b) Schedule a VA examination to 
determine the etiology of the 
appellant's hypertension.  The examiner 
should specifically state whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not 
(i.e., probability less than 50 
percent) that any present hypertension 
was caused by service and/or caused or 
aggravated by the appellant's service 
connected diabetes mellitus, type 2 to 
include medication prescribed for the 
same.

(c)  Schedule a VA examination to 
determine if the appellant has 
tinnitus, and, if so, whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not 
(i.e., probability less than 50 
percent) that any present hypertension 
was caused by service.

The claim folder should be made 
available to the examiner(s).  A 
discussion of the complete rationale 
for all opinions expressed should be 
included in the examination report.  If 
the examiner cannot respond without 
resorting to speculation, he should 
explain why a response would be 
speculative.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2002).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



